Citation Nr: 1501942	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

These matters were previously remanded by the Board in November 2013 for additional development.  As will be discussed herein with respect to the Veteran's claim for a sleep disorder, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, which were considered by the AOJ, all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial unfavorable decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  

In its November 2013 remand, the Board noted the Veteran received treatment at a VA facility and that the most recent treatment records associated with the claims file were dated in March 2013.  As such, on remand, the Board directed that updated VA treatment records be obtained, which was subsequently accomplished.  Additionally, the Board instructed the AOJ to provide the Veteran with an opportunity to identify any outstanding private treatment records.  In November 2013, the AOJ sent the Veteran a letter requesting that he submit any additional evidence or provide appropriate authorization to obtain such additional evidence.  The Veteran responded and identified only his VA treatment facility.  As noted, these records were obtained.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthemore, a VA examiner's opinion was obtained in December 2014.  The Board finds that such is adequate for adjudication purposes.  In this regard, the examiner's opinion was predicated on an interview with the Veteran and complete review of the record.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in November 2013, the Board remanded this matter to obtain outstanding records and afford the Veteran a VA examination with etiological opinion with respect to his claim for a sleep disorder.  As discussed above, records were obtained and an opinion was obtained in December 2014.  While the Veteran was not afforded a VA examination in connection with such opinion despite the Board's directives, the Board finds that no prejudice results to him in proceeding with a decision at this time.  Specifically, the Veteran's statements and medical history, which included a recitation of all diagnosed sleep-related disorders, were rewiewed and considered by the VA examiner.  Therefore, all relevant evidence that would have been obtained through a VA examination was, in fact, considered by the VA examiner in rendering his opinion.  Thereafter, the issue decided herein was readjudicated in a December 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the November 2013 remand orders with respect to the Veteran's sleep disorder claim such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends that he currently suffers from sleep apnea, or other sleep disorder, which began during his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities, to include the Veteran's diagnosed sleep-related disorders, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection, to include based on continuity of symptomatology, is inapplicable in the instant case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Turning first to whether the Veteran has a current disability of sleep disorder, VA treatment records dated February 2006 noted a history of daytime drowsiness, nocturnal leg twitching, and loud snoring.  The Veteran reported it was hard to stay alert and that he got drowsy while driving in the morning.  His wife reported his loud snoring and that he stopped breathing while sleeping.  In May 2006, polysomnogram results were noted to include finding of sleep apnea, not significant, with disruptive snoring and upper airways resistance syndrome.  An autotitrating CPAP machine was recommended.  In June 2006, the Veteran reported difficulty falling asleep.  Assessment was obstructive sleep apnea.  In July 2006, upper airway resistance syndrome was suspected.  Again in January 2007, assessment included obstructive sleep apnea.  In April 2008, a breathing-related sleep disorder was noted.  

In his October 2009 notice of disagreement, the Veteran reported that he used a CPAP machine.  VA treatment records dated April 2011 noted the Veteran had a hard time staying asleep at night, dozed off after meals and felt fatigued.  In May 2011, insomnia and somnolence were noted.  In June 2012, the Veteran noted that he used a CPAP machine three nights a week.  He reported in July 2012 that he felt more rested when he used the CPAP.  In August 2012, assessment included sleep apnea.  Pulmonary testing in September 2012 showed moderate obstruction with severely reduced DLCO.  Moderately severe to severe restrictive lung disease was noted.  It was noted that the Veteran did not need oxygen at night but was told to wear a CPAP regularly.  In May 2013, a diagnosis of obstructive sleep apnea was noted.  

In light of the above evidence, the Board concludes the Veteran has a current sleep disorder.  

With regard to the in-service element, service treatment records dated September 1971 noted difficulty sleeping.  Thus, the Board finds that the September 1971 notation constitutes an in-service incurrence.  However, the March 1974 report of medical examination at the time of the Veteran's separation from service noted normal findings and that he was in good health.  

The remaining question is whether there is a nexus, or link, between the Veteran's current sleep disorder and his military service.  In this regard, evidence of record related to nexus includes the December 2014 VA examiner's opinion.  The examiner concluded that the Veteran's sleep disorder, which was currently diagnosed as sleep apnea, insignificant with snoring disruptive to sleep (upper airways resistance syndrome) was less likely as than not related to his military service, to include reports of sleep difficulty in September 1971.  The examiner noted that the September 1971 report of sleep difficulty was assessed to be a manifestation of depression and not associated with snoring or daytime sleepiness.  Furthermore, the examiner noted the Veteran left service with no physical finding of a sleep disorder, as his March 1974 separation examination included a normal clinical evaluation.  The examiner noted that the Veteran was first diagnosed with a sleep disorder, specifically sleep apnea with upper airways resistance syndrome in 2006, thirty years after leaving military service.  

As the December 2014 VA examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board has considered the Veteran's statements linking his military service to his current sleep disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is not competent to attribute a sleep disorder to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of a sleep disorder and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this regard, the Board finds that the diagnosis and etiology of a sleep-related disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, determinations as to the diagnosis of a sleep or breathing disorder includes specialized testing, to include a sleep study, polysomnogram, and/or pulmonary functioning testing, and the etiology of such requires knowledge of the body's inner workings.  Moreover, while the Veteran has placed the onset of his sleep disorder in service, to include by way of continuity of symptomatology, the evidence shows that his sleep-related complaints at the time were attributable to his psychiatric symptomatology.  Furthermore, the Veteran's current sleep-related disorder had its onset in 2006 as determined by competent medical evidence.  Thus, the December 2014 VA examiner's opinion, which provides that there is no nexus between the Veteran's current sleep disorder and his military service, is the only competent evidence of record related to the nexus element.  

Accordingly, as the Veteran's sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a sleep disorder is denied.  


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the below noted reasons, the Board finds that the AOJ did not comply with the Board's November 2013 remand directives with respect to the Veteran's service connection claim for an acquired psychiatric disorder, and, therefore, the matter must be remanded to ensure compliance.  Id.  

The Board notes that the November 2013 remand directed the AOJ to contact any appropriate records repository, to include the U.S. Army and Joint Services Records Research Center (JSRRC) or National Personnel Records Center (NPRC), to attempt to verify the Veteran's claimed in-service stressor, specifically an incident in which he tried to revive a soldier who had overdosed on Pam cooking spray.  The AOJ contacted the JSRRC, which determined that the stressor could not be verified.  However, in its response, it was noted that a Morning Report search could be requested through the NPRC to possibly obtain further information.  While it appears that the AOJ requested the morning reports in July 2014 and conducted a follow up phone call regarding the status of the request in September 2014, there is no indication that such a search was conducted or, if it was, the results of such search.  Thus, remand is necessary to attempt to obtain these records.     

Furthermore, the November 2013 remand directed the AOJ to obtain an addendum opinion from the February 2011 VA examiner, or new examination and opinion from another psychologist or psychiatrist, with respect to the Veteran's acquired psychiatric disorder.  The examiner was to identify all acquired psychiatric disorders and determine whether the criteria for PTSD were met.  Furthermore, if the PTSD criteria were met, the examiner was asked to note whether it was causally related to stressor incidents in service.  Finally, the examiner was asked to offer an opinion as to whether it is at least as likely as not that any diagnosed disorder was related to the Veteran's military service.  

An examination was conducted in October 2014.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD but did meet the criteria for unspecified depressive disorder.  The examiner opined that it was less likely than not that the Veteran's unspecified depressive disorder was due to or proximately related to his active military service.  However, the examiner provided no rationale for this opinion.  The examiner also did not comment on the September 1971 notation in the Veteran's service treatment records documenting the Veteran's treatment for depression while in service.  Thus, remand is required so as to obtain an addendum opinion supported by a complete rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact NPRC, or any appropriate source, to obtain Morning Reports for the 55th Engineer Company (55th Eng. Co.) in Fort Riley, Kansas for the years 1971 to 1973 to verify the death of an unnamed soldier that died from an overdose of Pam cooking spray.  All efforts to obtain such records should be documented.

2.  After obtaining these records and any other outstanding records, return the record to the VA examiner who conducted the Veteran's October 2014 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

If it is determined that the above-noted stressor is verified, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor (the examiner should consult the claims file to in order to determine whether the Veteran's aforementioned stressor has been verified).  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  The examiner should specifically indicate whether the Veteran's current diagnosis of depression is related to his military service, to include his in-serivce treatment for depression in September 1971.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, this claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


